Citation Nr: 0814745	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a combined evaluation in excess of 30 
percent for left knee injury with traumatic arthritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative joint disease.

3.  Entitlement to service connection for low back pain, 
claimed as secondary to service-connected left knee injury 
with traumatic arthritis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from March 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

The issue of service connection for low back pain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's left knee disability is manifested by 
painful motion with flexion to 90 degrees.  The evidence does 
not show ankylosis or severe subluxation or instability of 
the knee.  

2.  The veteran's right knee disability is manifested by 
painful motion with flexion to 125 degrees.  There evidence 
does not show ankylosis or recurrent subluxation or 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a combined rating in excess of 30 
percent for a left knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5010, 5257 (2007).
  
2.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 
5260 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a January 2003 letter, the RO notified the veteran of the 
evidence required to substantiate his increased rating 
claims.  A June 2007 letter advised the veteran of the 
evidence necessary to substantiate the claim of entitlement 
to service connection for a low back disability. These 
letters explained VA's duty to assist the veteran with the 
development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decisions.  

A September 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating and effective 
date.

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth in Vazquez-Flores v. Peake, the 
veteran received post-adjudicatory notice of the rating 
criteria pertaining to his disability in the October 2007 
Supplemental Statement of the Case (SSOC).  The SSOC provided 
the veteran with the text of the rating criteria for knee 
disabilities and explained what the evidence must show in 
order to merit a higher rating.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claims

A.  Increased ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. 38 C.F.R. Part 4, § 4.40 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2007).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 206, 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



B.	Rating criteria - knee disabilities

The RO has assigned an initial 10 percent rating for the 
veteran's right knee impairment, pursuant to Diagnostic Code 
5260, which governs limitation of flexion.  Diagnostic Code 
5260 provides that a 20 percent rating is assignable when 
flexion is limited to 30 degrees, and an evaluation of 30 
percent is assignable when flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2007).

A combined 30 percent evaluation is currently in effect for 
the veteran's left knee disability under Diagnostic Codes 
5010 and 5257.  A 10 percent rating has been assigned under 
DC 5010, and a 20 percent evaluation has been assigned under 
DC 5257.      

Diagnostic Code 5010 is used to rate arthritis due to trauma.  
DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis under DC 5003.  DC 5003 provides that 
degenerative arthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups, with occasional incapacitating episodes.  38 
C.F.R. § 4.71a, DC 5003 (2007).

Diagnostic Code 5257 governs recurrent subluxation or lateral 
instability of the knee.  DC 5257 provides for a 20 percent 
evaluation for moderate recurrent subluxation or lateral 
instability and a maximum 30 percent evaluation for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257 (2007).  
DC 5261 pertains to limitation of extension of the leg.  
Under DC 5261, a 30 percent evaluation is assignable for 
extension limited to 20 degrees.  A 40 percent evaluation is 
assignable for extension limited to 30 degrees, and a 
50 percent evaluation is assignable for extension that is 
limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, DCs 5261 (2007).  

The Board notes that full range of motion of the knee is from 
0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2007).

Other provisions of the rating schedule pertaining to knee 
injuries are DC's 5256, 5258, 5259, 5262 and 5263.  DC 5256 
assigns ratings of 30 to 60 percent for ankylosis of the 
knee.  DC 5258 provides that a 20 percent evaluation is 
assignable for dislocation of cartilage with frequent 
episodes of locking, pain and effusion into the joint.  38 
C.F.R. § 4.71a, DC 5258 (2007). 

Diagnostic Code 5259 provides for a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, DC 5259 (2007).  Under Diagnostic Code 5262, 
evaluations of 10 to 40 percent may be assigned for knee and 
ankle disability that is related to impairment of the tibia 
and fibula.  See 38 C.F.R. § 4.71a, DC 5262 (2007).  
Diagnostic Code 5263 provides for a 10 percent  evaluation 
for genu recurvatum. 38 C.F.R. § 4.71a, DC 5263 (2007).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims for increased evaluations for knee 
disabilities.  These GC opinions reflect that a veteran who 
has x-ray evidence of arthritis and instability of the knee 
may be evaluated separately under Diagnostic Codes 5003 and 
5257 provided additional disability is shown. VAOPGCPREC 23-
97 (July 1, 1997) (23-97); VAOGCPREC 9- 98 (August 14, 1998) 
(9-98).  Additional disability is shown when a veteran meets 
the criteria for a noncompensable evaluation under either DC 
5260 or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

C.  Discussion

On VA examination in March 2003, the VA examination noted 
tenderness along the medial collateral ligament of the right 
knee.  There was no tenderness over the lateral collateral 
ligament of the right knee.  A negative drawer test was noted 
at the right knee.  There was no heat, swelling or redness.  
Range of motion of the right knee was to 120 degrees.  The 
examiner noted that there was no crepitus on passive range of 
motion of the right knee.

Examination of the left knee disclosed no heat, swelling or 
redness.  The medial and collateral ligaments were mildly 
lax.  There was a positive drawer test of the left knee with 
one-half centimeter anteriorly and posteriorly.  The range of 
motion of the left knee was to 100 degrees.  The examiner 
noted that there was mild genu recurvatum of both the right 
and left knees of five degrees bilaterally.  The examiner 
diagnosed post-traumatic degenerative joint disease, left 
knee and mild degenerative joint disease, right knee.  The 
examiner opined that the right knee condition was secondary 
to compensatory weight-bearing changes from the left knee 
condition.  

On VA examination in August 2004, the examiner noted that the 
veteran's main complaint was arthritis of the knees.  The 
veteran also reported daily pain and swelling in the knees 
and grinding, popping and giving way.  

The examiner noted flexion of the left knee of 90 to 95 
degrees.  The VA examiner noted that the left knee lacked 5 
degrees of extension.  There was crepitus and increased pain 
with range of motion testing.  The examiner indicated that 
there was mild to moderate medial and lateral joint line 
tenderness and mild effusion.  Lachman's test was +2.  
Posterior drawer was absent.  The examiner noted that the 
medial collateral ligament and lateral collateral ligament 
were stable.  There was mild to moderate quadriceps atrophy 
seen and weakness in extension. There was increased pain with 
resisted motion.  

Examination of the right knee showed normal alignment and 
full range of motion to 140 degrees.  There was no weakness 
or atrophy seen.  Medial and lateral joint line exam were 
unremarkable.  The veteran had negative McMurray's medially 
and laterally.  Pain was increased minimally with resisted 
motion.  The examiner stated that there was no fatigability.  

The veteran underwent right knee arthroscopy and partial 
medical meniscectomy in November 2004.  The veteran underwent 
another VA examination in November 2005.   The examiner 
stated that the only interval change since the August 2004 VA 
examination was the right knee arthroscopy performed in 
November 2004.  The veteran continued to report grinding, 
popping and pain in both knees, with the right being equal to 
the left.  The examiner noted that the veteran used a cane 
for ambulation and used a brace on the left knee because of 
instability.   

On physical examination of the left knee, the veteran had 
flexion to 95 degrees.  There was crepitus throughout range 
of motion testing.  The examiner noted tenderness on the 
medial and lateral joint line.  The examiner noted that a 
small effusion was seen.  The examiner noted that the medial 
and collateral ligaments were stable.  The examiner stated 
that there was a mild quadriceps atrophy seen and mild 
weakness in both flexion and extension of the knee and 
increasing pain near full extension.  

Examination of the right knee revealed well-healed 
arthroscopy portals consistent with surgery.  The veteran had 
range of motion of the right knee to 140 degrees.     The 
medial collateral and lateral collateral ligaments were 
stable to varus and valgus stress.  There was no quadriceps 
or hamstring atrophy or weakness seen.  There was mildly 
increased pain with resisted motion and mild incoordination 
in the veteran's motion.  The examiner stated that there was 
mildly increased pain near resisted full extension.  The 
examiner confirmed his previous diagnosis of moderate 
instability and advanced arthritis of the left knee.  The 
examiner diagnosed mild degenerative changes of the right 
knee.  The examiner assigned an additional 15-degree range of 
motion loss of the left knee and a five-degree range of 
motion loss for the right knee for DeLuca issues.  

At a June 2007 VA examination, the veteran complaints 
regarding the left knee included popping, grinding, swelling 
and limping.  The examiner noted that the veteran had an 
antalgic gait that favored the left knee.  The examiner noted 
that these symptoms were moderate to severe and affected the 
veteran on a daily basis.  On examination of the left knee, 
the veteran had extension to 5 degrees and flexion to 90 
degrees.  There was increased pain with repetitive resisted 
extension of the knee.  There was no increased pain with 
resistive flexion.  The VA examiner indicated that pain was 
present throughout range of motion testing.  There was 
increased pain with resistive extension.  There was mild easy 
fatigability on the left side to repetitive strength testing 
in flexion and extension.  The examiner diagnosed mild to 
moderate instability and advanced arthritis of the left knee.  
The examiner assigned an additional 20 degree range of motion 
loss with the DeLuca criteria.  

On physical examination of the right knee, normal alignment 
of the knee.  Flexion was to 125 degrees.  There was pain at 
full flexion.  There was increased pain with repetitive 
flexion of the knee but not with repetitive extension.  The 
examiner diagnosed mild arthritis of the right knee.  The 
examiner indicated that there was no increased symptomatology 
with repetitive resistive motion.  The examiner stated that 
no additional range of motion should be granted for the right 
knee DeLuca issues.  

The Board finds that an increased rating for the veteran's 
left knee disability is not warranted.  The evidence in this 
case establishes that the veteran's left knee disability is 
manifested by painful motion, mild to moderate instability of 
the knee and flexion of 90 degrees.  A VA examiner has opined 
that there is a 20 degree limitation of motion with 
repetition due to the DeLuca criteria.  The veteran currently 
has a combined evaluation of 30 percent under DC's 5003 and 
5257.  A  higher rating is not warranted under DC 5257 unless 
there is evidence of severe recurrent subluxation of lateral 
instability.  The Board has also considered the applicability 
of other rating codes pertaining to the knee and the leg.  
However, a rating in excess of 30 percent is not warranted 
under any of those rating codes, as there is no evidence of 
ankylosis of the knee or extension of the leg limited to 
30 degrees.  
   
The Board further finds that a higher initial rating is not 
warranted for the veteran's right knee disability.  The 
evidence shows that the veteran's right knee disability is 
manifested primarily by painful motion, with mild 
incoordination and pain with repetitive motion.  VA 
examination reports over the period of this appeal have noted 
flexion from 125 degrees to 140 degrees.  A  rating in excess 
of 10 percent is not warranted unless there is evidence of 
ankylosis of the knee, moderate recurrent subluxation or 
instability, dislocation of semilunar cartilage with frequent 
episodes of locking pain and effusion, flexion limited to 30 
degrees or extension limited to 15 degrees.  Such findings 
have not been demonstrated in this case. 

In exceptional cases, including when a disability causes 
marked interference with employment or requires frequent 
periods of hospitalization, a higher evaluation may be 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(2007).  The veteran asserts that he is unable to 
work because of his service-connected knee disabilities.  A 
2003 VA examination indicated that the veteran would have 
difficulty with employment that required the use of either 
knee but could be employed in a sedentary situation.  
Nonetheless, while the veteran required hospitalization for 
knee surgery in 2004, the evidence does not show that his 
knee disabilities have necessitated frequent periods of 
hospitalization.  The Board is therefore not required to 
remand these claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (2007).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the foregoing reasons, the Board concludes that there is 
a preponderance of the evidence against the veteran's claims 
for increased ratings for his service-connected knee 
disabilities.  The rating schedule is designed to accommodate 
changes in condition.  Therefore, the veteran may be awarded 
higher evaluations in the future should his disability 
picture change.  See 38 C.F.R. § 4.1.  The Board also 
considered the applicability of the benefit- of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's 
claims, the claims must be denied.


ORDER

A combined evaluation in excess of 30 percent for left knee 
injury with traumatic arthritis is denied.

An initial evaluation in excess of 10 percent for right knee 
degenerative joint disease is denied.


REMAND

Additional development is required with respect to the 
veteran's claim for service connection for low back pain. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2007), a medical examination or medical opinion 
is deemed necessary if the following criteria are met: (1) 
The record does not include sufficient competent medical 
evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (3) The record establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.

The veteran argues that his service-connected knee 
disabilities caused his low back disability.  A VA 
examination is necessary, as the record does not contain 
sufficient medical evidence to decide this claim.    


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
should be made available to the examiner 
prior the examination, and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  

2.  Following a thorough examination, the 
examiner should diagnose any disability of 
the low back.  The examiner is asked to 
provide an opinion regarding whether any 
current low back disability is at least as 
likely as not (50 percent or greater 
likelihood) related to the veteran's 
service-connected knee disabilities.  The 
examiner should provide a detailed 
rationale for the opinion.  

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


